Title: To Thomas Jefferson from Joseph Barnes, 29 June 1803
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Paris june 29th. 1803—
          
          I should not have troubled Mr Jefferson further ’till I arrived at my post, but in consequence of information of the Mal-conduct of some of the American pro-consuls in Sicily, especially the one at Palermo; against whom a protest I understand has been made and forwarded to the Owners of the Vessel; and being solicitous not merely to avoid censure but to merit the approbation of my country, I conceive it indispensible to suggest, that those acting as yet in the ports of Sicily are the Creatures of Mr Mathieu of Naples; who, having purchased their places it seems they wish’d to make the most of them even at the expense of those they ought to have protected; and who I permitted to remain in office merely because I did not conceive it expedient to make temporary appointments; consequently, I shall hasten to my consulate in order to remove those mercenary beings, and replace them by men of character and influence.
          As the commerce of the United States will now become an object of great importance in the Medeterranian, Adriatic, and Levant, I need only remind Mr Jefferson, that should the powers suggest’d in my Last, by Mr. jay, be sent out, I would pledge myself that we should obtain in those parts of the Globe much more preponderance than we have reason to expect.
          The two great powers who could interupt or frustrate our views being engaged in War, we should seize the Moment and extend our influence even to Constantinople itself, which maybe effected with Little difficulty & expense.
          The British are in possession of Sicily, and the French of Naples, we should avail ourselves of their influence and power, and the imbecility of the Neapolitan Government, as far as expediency will admit, to effect our objects—To obtain the signature as far as concerns the Kingdom of Naples, a Little bribery may be requisite, however I would disburse it myself and trust to Mr Jefferson on seeing the advantages to reimburse me.
          Mr Monroe, who I am happy to find is appointed to the British court, will be kind enough to forward this Letter for me—That the health of Mr Jefferson may permit him to continue in the office of first Magistrate ’till he shall have cause the principles of Republicanism, Virtue & political Economy to be fixed on such a firm basis as never to be shaken, and his happiness are amongst my first & most ardent wishes—
          with the highest consideration & respect I have the honor to be Mr Jefferson your obedt. sert.
          
            J: Barnes
          
          
            P.S.
            Our ingenious countryman Mr Fulton, who Mr Jefferson knows Invented the diving Boat for the distruction of Vessels, & even fleets of War, has devised a plan by means thereof, by which all the Vessels  Piratical Barbarians may be effectually destroy[ed] should this be effected by us so young a Nation, it would give us great Eclat, especially as these Barbarian have hitherto baffled the efforts of the Most power Nations of Europe—Mr Fulton purposes sailing for America in the course of two months, and if his project meets the approbation of Mr Jefferson, he will, if authorized, proceed out and devote himself immediately to effect this grand object—I need not suggest Mr Jefferson may command my services to Act in cooperation with him if necessary—I have detain’d here ten days to see the effect of an experiment with a Boat by Mr Fulton, intend’d to Navigate the Missicippi, which will be made in a day or two—
          
        